               Case 2:14-cv-01374 Document 1260 Filed 05/16/19 Page 1 of 1 PageID #: 39978


John Jenkins

From:                            Darden Greene
Sent:                            Wednesday, May 15, 2019 11:03 AM
To:                              John Jenkins
Subject:                         FW: Opt-Out Confirmation
Attachments:                     September 27.docx


Please see attached per request.




CONFIDENTIALITY NOTE: This e-mail message and any attachments from Smith, Cochran & Hicks, PLLC is for the sole use of the intended recipient or recipients and may contain
confidential and privileged information. Any unauthorized review, use, disclosure, distribution, or other dissemination of this email message and the information contained therein is strictly
prohibited. If you are not the intended recipient of this e-mail message, please contact the sender by reply e-mail and delete this message from your system.

IRS CIRCULAR 230 NOTICE: Recent revisions to IRS Circular 230 require that certain steps be taken by a tax advisor before his or her written tax advice may be relied upon to avoid IRS
penalties. Those steps, which generally are time-consuming and result in substantial additional professional fees, were not undertaken in connection with any tax advice which may appear
in this communication. Accordingly, this communication was not written or intended by the sender or Smith, Cochran & Hicks, PLLC to be used, and cannot be used, by any taxpayer for
the purpose of avoiding tax penalties that may be imposed. Further, any written statement contained in this communication relating to a federal tax transaction or matter may not be used
by any person to support the promotion or marketing of, or to recommend, any federal tax transaction or matter addressed in this communication.


From: Richard Gravely [mailto:rgravely@ymail.com]
Sent: Thursday, September 27, 2018 11:49 AM
To: Darden Greene
Subject: Opt-Out Confirmation

Mr. Greene,
Please find enclosed opt-out of claim settlement in WV Water Contamination Settlement.



Regards,
Richard Gravely




                                                                                              1
